 AUSTIN & WOLFE REFRIGERATION135Austin & WolfeRefrigeration,Air Conditioning andHeating, Inc.andJack B. Hughes.Sheet MetalWorkersInternational Association, LocalNo. 359andJackB. Hughes. Cases28-CA-2522and 28-CB-668March 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 20, 1972, Administrative Law JudgeHerman Marx issued the attached Decision in thisproceeding. Thereafter, Respondent Local No. 359filed exceptions and a supporting brief, and theGeneral Counsel filed cross-exceptions and a brief.The Respondent Local No. 359 also filed a brief inopposition to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.On the basis of credibility resolutions, the Adminis-trative Law Judge found that Respondent Union, asa condition to contracting with the Company,insisted on the discharge of all sheetmetal workersthen in the Company's employ and their replacementby others to be referred from the Union's hiring hall,and that the Union caused the discharge of all theCompany's sheetmetal workers as a result of thiscondition.The Administrative Law Judge furtherfound that the discharge of Hughes, the ChargingParty, pursuant to this agreement "would naturallytend to encourage membership in the Union," citingRadio Officers' Union v. N. L. R. B.,347 U.S. 17, 44-45,and thus violated Section 8(a)(3) and 8(b)(2) of theAct. It is of course true, as the dissent states, that toconstitute a violation of Section 8(a)(3), there mustbe both discrimination against an employee forunion connected reasons and encouragement ordiscouragementofunionmembership thereby.N.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26;Local 357, Teamsters [Los Angeles-Seattle MotorExpress] v. N.L.R.B.,365U.S. 667, 675. But thedischarge of an employee at the insistence of a unionbecause he had not been referred by the union'shiring hall, or because he was not receiving unionscale, is the plainest kind of discrimination. It israther unusual to argue that because all the employ-ees of a company are discharged for impermissibleunion-related reasons, then no one employee hasbeen unlawfully discriminated against. Discrimina-tion against all becomes, by the reasoning of thedissent, discrimination against none.It is also true that certain forms of discriminationmay be permissible, as where an employer and aunion have agreed that hiring shall be done througha nondiscriminatory union-operated hiring hall.Local 357, Teamsters v. N.L.R B., supraBut such alawful hiring-hall clause cannot be applied retroac-tively, that is, to justify the discharge of an employeewho was hired before the hiring-hall clause becameoperative.Teamsters,Local 676 (Tellepsen Petro-Chemical Company),172 NLRB No. 58.In theGreat Dane Trailerscase, the Supreme Courtsummed up the requirements for proof of motivationin8(a)(3)cases.Itplaced these cases in twocategories: in one the conduct is "so inherentlydestructive of employee interests" that it may bedeemed proscribed without need for proof of anunderlying improper motive; in the second, theresulting harm to employee rights is deemed compar-atively slight, so that if a "substantial and legitimatebusiness end is served" the employer's conduct isprima facielawful, and an affirmative showing ofimproper motivation must be made. The discharge ofemployeeHughes for the reason found by theAdministrative Law Judge indubitably falls in thefirstcategory.Radio Officers'Union v. N.L.R.B.,supra; N. L. R. B. v. Erie Resistor Corp.,373 U.S. 221.Moreover, even if we were to consider the case asfalling in the second category described inGreatDane Trailers,we cannot agree with the dissent thatcircumvention of the Government's wage controls isa "legitimate business end." Long ago the SupremeCourt admonished the Board that it "has not beencommissioned to effectuate the policies of the LaborRelations Act so single-mindedly that it may whollyignore other equally important Congressional objec-tives."Southern Steamship Company v. N L.R B.,316U.S. 31, 47. In an earlier day the Board held that astrike to compel an employer to grant wage increasesprohibited by the National War Labor Board wasnot a protected activity.The American News Compa-ny, Inc.,55 NLRB 1302. We very much doubt thatthe Board or the courts would find that a similarstrike today would be deemed protected or that theinsistenceon a scheme to circumvent lawfullypromulgated wage and price controls is in conform-ance with the bargaining obligation required by theAct.ORDERPursuant to Section 10(c) of the National Labor202 NLRB No. 4 136DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Administrative Law Judgedirected toRespondentUnion and RespondentEmployer and hereby orders that Respondents, SheetMetal Workers International Association, Local No.359, its officers, agents, and representatives, andAustin & Wolfe Refrigeration, Air Conditioning andHeating, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.CHAIRMAN MILLER, dissenting:This case presents a troublesome issue that hasbeen little discussed or clarified in Board decisions:Under what circumstances is union interference withan employee's employment relationship prohibitedand under what circumstances is it permissible?The instant set of facts is a peculiar and doubtlessnovelone.The alleged discriminatee here wasdischarged, according to the findings of the Adminis-trative Law Judge, as a result of a scheme initiatedby Respondent Union and cooperated in, perhapsreluctantly, by Respondent Employer, the purpose ofthe scheme being to avoid (or perhaps evade) theFederal wage freeze which was at the time in effect.The scheme was that all of Respondent Employer'semployees (all of whom had apparently beenreceiving below scale rates) should be discharged anda new workforce referred to the Employer throughthe union hiring hall, the new hires to be compensat-ed at union scale. Meanwhile, the former employeeswould be referred out through the hall to other jobsat other employers who were already paying unionscale.By this means no employee of RespondentEmployer would actually receive a wage increasefi om the Respondent Employer and thus, it wasbelieved, the scheme would enable the employeesrepresented by Respondent Union to get a wageincrease without directly violating the prohibitions ofthe freeze.We do not know, nor do I think itparticularly material, whether this scheme was a legalor illegal one under a proper interpretation of thePresidentialorder initiating the freeze, or anyregulations issued thereunder.`Employee Hughes was the only employee who wasactually discharged as a result of the operation of thisscheme. The remainder of the employees were out onstrike at the time this arrangement was arrived at as asettlement of the negotiations between RespondentEmployer and Respondent Union. These strikers hadalreadybeen referred by the Union to otheremployers during the course of the strike and did notseek reemployment with Respondent Employers, andso there was no practical need for them to beofficially terminated as employees of Respondent.Instead, they were simply replaced at the conclusionof the strike settlement by new hires referred throughtheunion hiring hall, as contemplated by thearrangement or agreement above-described. Allegeddiscriminatee Hughes, however, had worked duringthe strike and thus the scheme operated with respectto him and in such manner as to cause his actualdischarge.The complaint does not allege that when Hughes,following his discharge,went to the union hallseeking to be referred to ajob paying union scale, hewas discriminatorily treated there, although Hugheshad initially so charged. As the Administrative LawJudge has observed: "Presumably its omission fromthe complaint was intentional."The Administrative Law Judge held that under theabove set of conditions, Respondent Union hadcaused Hughes' discharge in violation of the Act. Inso finding he did not analyze the rather scantytestimony which was adduced in an effort to provethat the discharge of Hughes had been soughtbecauseHughes had worked during the strike.Rather, the Administrative Law Judge, whose con-clusions have here been affirmed by my colleagues,found the violation solely on the ground that thedischarge of Hughes pursuant to the collectivelybargained scheme to avoid (or perhaps evade) thewage freeze "would naturally tend to encouragemembership in the Union, and . . . by discharginghim for that reason the Company discriminatedagainst him in violation of Section 8(a)(3) of the Act. . . and that by causing the discharge, the Respon-dentUnion violated Section 8(b)(2) of the Act11In so holding the Administrative Law Judge reliedon the Supreme Court's decision inRadioOfficers'Unionv.N. L. R. B.,347 U.S.17, andAmerican ShipBuilding Co.v.N.L.R.B.,380 U.S. 300.The Administrative Law Judge and my colleaguesare finding,in effect,thatanyunion interference withan employee'semployment which may encouragemembership in the Union is,per se,a violation of theAct. I believe that to be a serious misapplication ofexisting precedent,and I therefore dissent.The Supreme Court said in theRadioOfficers'case(at p. 42):The unfair labor practice is . . . to encourage ordiscourage membership by means ofdiscrimina-tion.Thusthesectiondoes not outlaw allencouragement or discouragement of member-ship in labor organizations:only such as accom-plished bydiscriminationis prohibited. [Emphasissupplied.]Itistrue that the Court went on to note that"specific proof of intent is unnecessary,"and theCourt discussed at length the power of the Board todraw reasonable inferences. But as we said in AUSTIN & WOLFE REFRIGERATION137PhiladelphiaTypographicalUnionNo. 2 (TrianglePublications, Inc.),189 NLRB No. 105:However, the fact that a proscribed motivationmay be inferred, depending on the nature of theconduct, does not mean that this element is not amaterial consideration under complaints allegingunlawful discrimination.In short, I understand the law to be not'that aunion may never interfere with the employment of anemployee, but only that it may not do so if adiscriminatory motivation or effect is either specifi-cally proved or may reasonably be inferred from thesurrounding facts and circumstances.Under what circumstances, then, may a unioninterferewith the employment relationship and notbe found to have done so for a prohibited purpose?InLocal 357, Teamsters v. N.L.R.B.,365 U.S. 667,the Supreme Court found that a union had notviolated our Act by causing an employer to dischargean employee who had failed to utilize the contractu-ally agreed-upon hiring hall. It is obvious that thiswas direct union interference with the employmentrelationship and as the Court observed, it is alsoobvious that the very existence of a hiring hallencourages union membership. Yet the Court foundthat the facts there did not justify an inference ofillegal discrimination. The Court further observed (p.675):When a union engages in collective bargainingand obtains increased wages and improvedworking conditions, its prestige doubtless risesand, one may assume, more workers are drawn toit.When a union negotiates collective-bargainingagreements that include arbitration clauses andsupervises the functioning of those provisions soas to get equitable adjustments of grievances,union membership may also be encouraged. Thetruth is that the union is a service agency thatprobably encourages membership whenever itdoes its job well. But as we said inRadio Officersv.Labor Board, supra,the only encouragement ordiscouragement of union membership banned bytheAct is that which is "accomplished bydiscrimination."The concurring opinion of Justices Harlan andStewart is also enlightening on this point. They said(p. 682):For present purposes, it is sufficient to note thatwhat is involved in the general requirement offinding of forbidden motivation, as well as in thelimited scope of the heretofore recognized excep-tions to this general requirement, is a realizationthat theAct was not intended to interferesignificantly with those activities of employer andunionwhich are justified by nondiscriminatorybusiness purposes, or by nondiscriminatory attemptsto benefit all the represented employees.[Emphasissupplied.]This Board has followed that rationale. We havefound union interference in the employment relation-ship innocentwhen that interference has beenjustified by business purposes or when such interfer-ence resulted from collective bargaining, the purposeof which was to secure benefits for the totality of therepresented employees.We have also permittedunion interferencewith employment where thatinterference seemed necessary to the orderly opera-tion of a hiring hall being operated for the collectivegood of the union's constituents.Thus, the Board has dismissed a case in which arespondent union informed an employer to lay off anemployee who insisted on working without receivinga subsistence allowance called for by the collective-bargaining contract.Millwrights' Local Union 1102(Planet Corporation),144 NLRB 798. The Board alsodismissed another complaint in which it was allegedthat a union had deprived an individual of hispriority standing because of a union rule calling forsuch action upon the employee's rejection of a joboffer.Houston Typographical Union No. 87 (HoustonChroniclePublishingCompany),145NLRB 1657.And, in more recent days, we have dismissed acomplaint against a union which interfered with theemployment of a member because of his embezzle-ment of a substantial amount of union funds.PhiladelphiaTypographicalUnionNo. 2 (TrianglePublications),189 NLRB No. 105.On the other hand this Board has found improperinterferencewith the employment relationship incaseswhere no business justification or bona fidebargaining objective could reasonably be found orinferred from the surrounding facts and circum-stances.Thus inMiranda Fuel Company, Inc.,140NLRB 181 (enforcement denied on other grounds326 F.2d 172 (C.A. 2)), an improper interference withthe employment relationship was found when theunion acted for arbitrary or irrelevant reasons and inviolation of its duty fairly to represent all employeesin the bargaining unit. There the interference withthe relationship was contrary to the collective-bar-gaining agreement and the union conduct constitutedan arbitrary imposition of anex post factorule of itsown making. Thus, in that case it was clear that nobona fide collective-bargaining objective or reasonedbusiness justification excused the interference withthe employment relationship. The interference was,therefore, found discriminatory as having the fore-seeable effect of encouraging union membership, andwas not counterbalanced by any considerations ofbargaining benefits for the group represented by theunion or other such reasons sufficient to rebut the 138DECISIONSOF NATIONALLABOR RELATIONS BOARDinference that the real purpose of the union actionwas discriminatory.Attempting to apply these criteria to the instantcase,what shall we conclude? The alleged discrimi-natee, Hughes, surely had his employment interferedwith by the Union and indeed was discharged by theEmployer because of an arrangem 'nt worked outwith the Union. But was that interference a discrimi-natorymeans of encouraging membership in theUnion? It was not "discriminatory"vis-a-visanyother employees of Respondent Employer. For theunderstanding between the Company and the Unionwas that the employment relationship betweenRespondent Employer andallof its employees wouldbe terminated with new employees being obtainedthrough the union hiring hall. Meanwhile, Respon-dent's former employees would presumably obtainemployment also through the union hiring hall at animproved wage rate. Nor is there here any disparateor discriminatory treatment based on union member-ship.As to a bona fide bargaining objective, weknow that the intended result was to achieve a wageincrease for all of the persons whom RespondentUnion represented and that Respondent Employerhad employed, although in order to secure thatincrease it was necessary for those employees tosecure employment with other employers-a rathernovel and unusual feature occasioned by a desire toavoid the wage increase prohibitions of the Presi-dent's freeze order.This was indeed an unusual kind of wage bargain-ing, but it was prompted by unusual circumstances.To the discriminatee, his loss of employment mayhave seemed discriminatory, since before the adventof the Union he had employment with RespondentEmployer and after the Union finished negotiatingwith the Employer he did not. Yet this may notinfrequently be the result of collective bargaining. Inthe course of negotiations, an employer may agree togrant a substantial wage increase but advise theunion that if he does so it is going to be necessary forhim to tighten his belt and employ a somewhatsmaller work force. There is nothing to prohibit aunion from joining in such an understanding eventhough some employees may, in consequence, losetheir employment through being laid off or terminat-ed.'As I analyze the facts here they show a genuineintent on the part of the Union to maintain unionscale and to achieve wage increases for the Union'sconstituents. These are classic bona fide objectives ofcollective bargaining. The parties' chosen means ofachieving those objectives here may or may not havebeen a legal way around the roadblock posed by theFederal wage freeze which was at the time in effect.But whether that means may be regarded by some asimmoral, or illegal under some law other than theone we administer, is not the issue before us. Theonly issue we face is to discern from the factswhether the interference with the employmentrelationship here was caused by illegal discriminationfor the purpose of encouraging union membership,orwhether it was instead caused by bargainingconsiderations designed to benefit the entire group. Iam satisfied that it was the latter.For these reasons I respectfully enter this dissent.IAs the Supreme Court said inFord Motor Company v Huffman,345U S 330 at p 338Inevitably differences arise in the manner and degree to which theterms of any negotiated agreement affect individual employees andclasses of employees The mere existence of such differences does notmake them invalid The complete satisfaction of all who arerepresented is hardly to be expectedDECISIONSTATEMENT OF THE CASEHERMAN MARX, Administrative Law Judge: The com-plaint alleges, in substance, that a labor organization, SheetMetal Workers International Association, Local No. 359(herein theUnion or Respondent Union), caused anemployer, Austin & Wolfe Refrigeration, Air Conditioning& Heating, Inc. (herein the Company or RespondentCompany), to discriminate against an employee, Jack B.Hughes, by discharging and failing and refusing toreinstate him, in violation of Section 8(a)(3) of the NationalLabor Relations Act i (herein the Act); that by its conductin the premises, the Respondent Union violated Section8(b)(1)(A) and (2) of the Act; and that the RespondentCompany, by its said discrimination against Hughes,violated Section 8(a)(3) and (1) of the said Act.2Each Respondent has filed an answer which, in materialsubstance, denies the commission of the unfair laborpractices imputed to it in the complaint.Pursuant to notice duly served by the General Counsel oftheNational Labor Relations Board (herein the Board)upon each of the other parties, a hearing upon the issues inthis proceeding was held before me on May 16 and 17,1972, at Phoenix, Arizona. The General Counsel and theRespondent Union appeared through, and were represent-ed by, respective counsel.3 All parties were afforded a fullopportunity to be heard, examine and cross-examinewitnesses, adduce evidence, file briefs, and submit oralargument.Upon the entire record, and my observation of thei29USC§151.etseq2The complaint was issued on March 13, 1972, and is based on twocharges, one filed on January 25, 1972, in Case 28-CA-2522, and the other,on the same date, in Case 28-CB-668 The two cases have been dulyconsolidated for hearing Each Respondent has been duly served with acopy of the complaint, the charge applicable to it, and the order ofconsolidation3Counsel for the Respondent Company appeared briefly after theopening of the hearing, but before any evidence was taken, and announcedthat he had been informedthatanother attorney was preparing a petition inbankruptcy for the Company, that he "had been instructed (by theCompany, presumably] not to defend" in this case, and that he was AUSTIN & WOLFEREFRIGERATION139demeanor of the witnesses, and having read and consid-ered the briefs filed with me, I make the following:FINDINGS OF FACTINATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Respondent Company is an Arizona corporation;maintains its principal office and place of business inPhoenix,Arizona; is engaged there in the business offabricating,selling, installing,and servicing refrigeration,air-conditioning, and heating equipment; and is, and hasbeen, at all material times, an employer within the meaningof Section 2(2) of the Act.In the course and conduct of its business operationsduring the 12 months immediately preceding the issuanceof the complaint, the Respondent Company purchased andreceived goods or services valued in excess of $50,000, fromsources outside the State of Arizona. By reason of suchtransactions, the Respondent Company is, and has been atallmaterial times, engaged in interstate commerce, and inoperations affecting such commerce,within the meaning ofSection 2(6) and (7) of the Act. Accordingly, the Board hasjurisdiction of the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is, and has been at all materialtimes, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.PrefatoryStatementThe Companyhas two operational divisions,one calledthe sheetmetal department and the other the service (orrefrigeration)department.During the summer season atleast, the first is normally staffed with about a dozenemployees,and the second with about six. Those in thewithdrawing from it He then withdrew Later in the day, the Company'spresident,LawrenceReiter,during thecourse of his testimony,agreed to asuggestion,put to himin interrogativeform by theUnion's counsel,that "asof yesterday," the Company had filed a bankruptcypetition it wasapparenttome thatthe witness was speculating that a petition had in factbeen filed,and had fallen in with the suggestion of counselAlthough Iindicated atthe time that Reiter appeared to me to be speculating, nofurther evidence was adducedregarding the statusof the Company'sbankruptcyintentions,nor haveIsince had any communication regardingthe Company from any attorney or other party purportingto represent it,nor from anyreceiver, trustee,or refereein bankruptcyReiter's testimony.especially in view of the apparentlyconflicting statementby the Company'scounsel,made shortly before,that a petition was "being prepared," isinsufficientto supporta findingthat the Company had actually filed abankruptcy petition It is not properly my functionto go outsidethe recordtodeterminewhether it has done so,and in the absence of adequateevidencethat it has, I proceed withfindings and conclusions as though thematter had not been brought up4As the complaintalleges,and both answers in effect admit,Reiter andtheCompany'svice president,Ernest R Stone,have been,at all timesmaterial to the issue,supervisors within the meaning ofSec 2(11) of the Act,and "agents" of the Company "acting on itsbehalf " The admission by theRespondentUnion to theforegoing effect is unaffectedby its denial in itsanswer that Reiter and Stone "arenowacting as presidentand vicepresident" (emphasisthat of the Union)5Unless otherwiseindicated,alldatesmentionedbelow occurred in1971.sheetmetal department install residential air-conditioningand heating equipment,and the service departmentemployees primarily perform repair and maintenance workon such equipment after installation.Jack B. Hughes, the Charging Party in this proceeding,has worked in "the sheet metal industry" for about 25years.He enteredthe Company's employ in August 1970;worked in the sheetmetal department as its "layout man,"with the function,in general,of preparing air-conditioningand heating equipment in the shop for subsequentinstallation;and was discharged on September22, 1971, bythe Company's president,Lawrence Reiter,under circum-stances to be described later.Reiter supervised the work of both departments duringmuch of Hughes'employment, first as foreman and then,since September 15, 1971, as the Company's president.4Following an organizational campaign by the Unionamong the Company's employees in the summer of 1971,the Union and the Company entered into an agreement fora "consent election"under the Board's auspices, with theresult that the election was held on August12, 1971,5among the employees in a unit consisting of "[a]ll sheetmetal workers,refrigeration servicemen,and their helpersand apprentices" (with some unit exclusions not relevanthere);and that nine ballots were cast for the Union, fiveagainst it,and four were challenged by the Union.6About 2 weeks after the election,a strike began amongthe sheetmetal department employees,allof whom, withthe exception of Hughes,participated.Striking employeespicketed the Company's premises during the strike, butHughes continued to work throughout the strike, passingthrough the picket line for that purpose, performing hiscustomary shop duties, and, in addition, completing anoutsideinstallationjob. The service department employeesdid not go on strike.?The strike was settled on September 22 as a result ofnegotiations on that date between the Union and theCompany. The Union was represented by two of itsbusiness representatives,Leon Razee and Jack Stewart,6Ultimately one of the challenges was sustained,and as those remainingcould not affect the election results,and the Union then had amajority ofthe ballots cast, the Board, on October 29, 1971, certified the Union as thebargaining representative of the relevant unitrTheUniondisclaims any participation in the strike,presentingtestimony that sheet metal employees were dissatisfied with the amount ofwork given them and struck on their own initiative Whether or not that wasthe strike's origin,some aspects of the record give support to the GeneralCounsel's position that the Union played a role in the strike at least after itbegan. and in the related picketing One is that the Union's local number"359" appeared in the picket signs used by strikers Another is that theUnion settled the strike by entering into various agreements with theCompany. as will appear in more detail later The Union, at that time, hadnot as yet been certified, and there is no indication that it even consulted thestrikers concerning the settlement terms In the circumstances of thesettlement,which obviously ended the strike, it is difficult to believe that theUnion had had no role in the strike In any case,the issue whether theUnion had a hand in it bears principally on the question whether a threat ofreprisal by a picket,Arthur Bradford. against Hughes for his nonparticipa-tion in the strike is imputable to the Union and evidences a punitive attitudeby it toward Hughes For reasons that will appear,a conclusion as to thelegality of Hughes' discharge.and whether the Union caused it, does nothinge on a determination whether his nonparticipation in the strike was afactor in the dismissal, and thus I see no purpose in setting outremarks byBradford or other pickets,nor any need to decide whether the Union had arole in the strike or picketing 140DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Company by Reiter and its vice president, ErnestR. Stone. The negotiations led to two "memorandumagreement(s)," both dated September 22, 1971. One, insubstance,prescribedwage rates and other terms andconditions for employees in the previously mentioned unitby incorporating, by reference, the provisions of a contract(herein the master contract) in effect between the Unionand an association of Arizona air-conditioning contractors.The master contract among other terms, prescribes higherwage rates than those paid by the Company before andduring the stnke,8 and obligates signatory employers torequisition employees they need from the Union's hiringhall facilities.The other memorandum agreement, noting that "Execu-tive Order No. 11615" (establishing the national wage-pricefreeze commonly known as Phase 1, which was due toexpire on November 12, 1971) was then in effect, provided,among other things, that six named service departmentemployees then in the Company's employ would "remainat the present wage level until November 13, 1971," andthat each, if still employed by the Company on that date,would be "upgraded" to a specified rate applicable to him.Itmay be observed at this point that application of themaster contract scale to the sheetmetal departmentemployees, those on strike as well as Hughes, would haveviolated the wage freeze, and that no provision was madefor their retention. There is no doubt that the subject oftheir termination was discussed, as is evident from theversions of both Reiter and Razee, the principal witnessesregarding the negotiations, but there is material conflict asto what was said. A determination of the issue whether theUnion had a role in Hughes' discharge hinges on aresolution of the conflict. The differing versions will be setout in material substance at a later point.Following execution of the agreements, Reiter and Stonereturned to the shop, and about an hour later, toward theend of the workday, Reiter, in Stone's presence, dischargedHughes, giving him his terminal pay, and telling him thatthe Company had entered into a contract with the Union;that the management wished to retain him, but could notdo both that and contract with the Union; that the Unionhad insisted that all the sheetmetal employees be dis-charged as a condition of contracting with the Company,and that it secure its sheet metal workers through theUnion's hiring hall, because the wage freeze precludedpayment of the Union's prescribed wage scale to sheetmet-alworkers then in the Company's employ, that the Unionhad agreed to the retention of the service departmentemployees at their current rates because the Company hadspecial need for, them to fill some service contracts; that ifhe wished other employment, he should report to the hiring8For example, compare Hughes'journeyman rate of $6 an hour with theminimum hourly rate of $7 59 in effect, under the master contract, forjourneymen at the time of settlement of the strike9 1 have drawn on the testimony of both Reiter and Hughes for findingsas to Reiter's remarks in discharging Hughes Each appeared to me to begiving his best recollection, although Reiter seemed to me to be a reluctantwitness Their versions are not in significant disagreement10SeeReiter'spretrialaffidavitwhich he testified was "a truestatement "iiStone, although present at the meeting, did- not testify The Unioncalled Stewart, as well as Razee (who is the Union's business manager andwas its principal spokesman at the meeting), but Stewart's testimony is ofhall;that thestrikingsheetmetalworkers would bedispatched from the hiring hall; and that he would bereemployed if there was an opening after the end of thewage freeze, but that he would have "to clear" through thehiring hall.9As one may infer, the Company did not actuallydischarge any of the other sheetmetal department employ-ees-allof them participants in the strike. They simply didnot return to work followingsettlementof the strike.iO Infact,most of them had registered for work at the Union'shiring hall, and, as reflectedin itsjob referral records inevidence, had been dispatched to other jobs even beforethe settlement. On September 22, following execution ofthe agreements, and before they left the Union's office,Reiter and Stone requisitioned sheetmetal workers fromthe hiring hall. These,as isevident, were replacements forHughes and some or all of the strikers.On February 28, 1972, after the Union had been servedwith a copy of the charge, Hughes had filed against it inthis proceeding, the labor organization wrote him a letterstating,among other things, that while it denied hisallegations of misconduct, it was, by the terms of the letter,notifying him and the Company that the Union had noobjection to his unconditional reinstatement to his formerjob, and was requesting the employer to offer him suchreinstatement.Hughes received the letter on March 2,1972, and the Company received a copy on the same date.The Company has neither reemployed him nor has itoffered himreinstatement.B.TheLegality oftheDischarge and the Union'sAlleged Role In ItThe sum and substance of the reason given by Reiter toHughes for the latter's discharge is that the Union,precluded by the Phase I wage freeze from applying itscontractual wage rates to sheetmetal workers then in theCompany's employat lower rates, had insisted, as acondition of contracting with the Company (or, in otherwords, of settling the strike) that such employees bedischarged and replaced by men dispatched from theUnion's hiring hall, coupling the condition with a proposalthat those terminated be dispatched from the hall to otherjobs. The ultimate material issue here is whether the Unionimposed such a condition, thereby causing the discharge. Aresolution of the issue hinges, in turn, on a choice betweenconflicting versions-one by Reiter and the other byRazee-of what was said at the September 22 meetingregarding the termination of sheetmetal departmentpersonnel. i iThe participants had met on an earlier occasionlittleor no help in resolving the credibility issue He evidenced a dispositionto generalize with conclusional statements "about" what was said, or whatthemanagement"wanted,"or what the Union was "trying to tell" themanagement At one point,after testifying that Reiter and Stone "weretalking about wanting to keep" service department employees, and that theUnion stated that it had "no objection to anybody they wanted to keep,"Stewart testified that he could not recall anything else, adding,"Idon'tremember anything specifically said by any individual it was a generaldiscussion, and management was talking" I am convinced that the Unionparticipated substantially in the "talking" at the meeting,and am unable toview Stewart's testimony as a reliable guide to what was said there AUSTIN & WOLFEREFRIGERATION(September 15, according to Razee), but Reiter, whilealluding to that meeting, gives practically no specificsbeyond some intimation that reference by the Union of"the wage problem" to "Washington" (meaning, apparent-ly, the Union's parent International) had been a topic ofdiscussion.12 In any case, describing the September 22negotiations which culminated in the Company's becominga party to the master contract, and in settlement of thestrike, Reiter, who was called by the General Counsel, gavetestimony to the effect that the parties discussed the"problem" resulting from the fact that wage rates paid theCompany's employees were subject to the existing wagefreeze and were below those prescribed by the mastercontract; that the Company stated that its service depart-ment employees were "trained" for their work and wereneeded to fill its service commitments; that the Union thenagreed that the Company could continue to employ theservice personnel at their respective current rates until theexpiration of the wage freeze; that Razee took the positionthat "the only way the Company could go signatory" (thatis,become a party to the master contract) would be toterminate the sheetmetal department employees, "send themen down to the Union Hall, and replace them withjourneymen dispatched from the Hall"(who, as is evident,would be paid at the scale prescribed by the mastercontract); and that the Union insisted upon such a courseas a condition of the Company's becoming a party to themaster contract.The evident implication of Reiter'saccount of the negotiations, and of the discharge ofHughes,who, at the time, was the Company's onlysheetmetal worker, is that the Company assented to thecondition and complied with it by discharging Hughes.According to Razee, at the earlier meeting, the Companystated that it would not reemploy any strikers who hadpicketed, except one named Searles, and that it "reallydidn't have any reason to keep" Hughes because he had arecord of absenteeism and what seemed to be a "drinking. .. problem." As is evident from Razee's account of themeeting, no agreement was reached there (except that theparties were in accord that the wage freeze would precludewage increases for any employees retained).Razee, in substance, denies that the Union said anythingat either meeting to the effect that as a condition ofentering into a contract with it the Company would have toterminate its sheetmetal department employees, send themto the Union's hiring hall, and replace them with othersfrom the hall; and he testified that after some preliminaries(such as determining Reiter's authority to sign a contract),he asked the Company's representatives which employeesitwished to retain; that the Company then submitted thenames of the service department personnel; that this wasfollowed by the preparation of the memorandum agree-ment pertaining to them and their wage rates, and theexecution of both memorandum agreements; that duringthe course of the preceding discussion, he asked theCompany's representatives whether they wished to retainSearles or Hughes, and that they replied in the negative,stating that the Company was not going to retain anysheetmetal department personnel, but only six service12The intimation is reflected in Reiter's testimony that at the September22meeting the Union stated that "no answer had come back from141department employees; and that before they left, Reiterand Stone "ordered men from the Union Hall."What emerges from Reiter's account of the negotiations,ifcredited, is a device by the Union to avoid therestrictionsof the freeze on wage increases for theCompany's current sheetmetal employees, whether theyhad been on strike or not, byinsisting,as a condition ofcontractingwith the Company, that the managementreplace them with men referred from the Union's hiringhall (and paid, obviously, at the contractscale), the Unionundertaking to dispatch those replaced to other jobs (also,obviously, at the contract scale). Upon consideration of thewhole record, I am convinced for a number of reasons, ofthe basic truth of Reiter's version.To begin with, the credibility of Reiter's testimony isenhanced by the fact that although he is the Company'schief executive,with a proprietory interest in it as a"partner" with Stone, his account of the negotiations, andof the discharge which came only about an hour afterexecution of the memorandumagreements, runs counter tothe Company's interest, spelling out an unlawful discharge,with attendant liability by it for the consequences. Reiterappeared to me to be a reluctantwitness,giving me theimpression that he was aware that he was spelling outquestionable behavior by the Company, as well as theUnion, and was unwilling to do so. No reason appears whyhe would give untruthful testimony to the detriment of theCompany. In contrast, Razee gives a self-serving accountof his behavior, which is the primary subject of inquiry inthis proceeding.For another matter, Razee's version of the negotiationshas an aura of implausibility. Plainly, as is evident from hisversion,aswellasReiter's,and from the separateagreement pertaining to the service department employees,the fact that the wage freeze prohibited the application oftheUnion's contract rates to individuals then in theCompany's employ was a focal point of the negotiations.Indeed, according to Razee, between the two meetings, hecalled an attorney for the Union's parent Internationallocated inWashington, D.C., to verify the legality of asuggestion contained in a circular letter (Resp. Un. Exh. 2),dated September 1, 1971, from theInternational'spresi-dent to its local affiliates to the effect that during the freezewhere "a newly organized" employer has lower rates thanthe local's scale,and it is deemed necessary "to sign himup," the local should either make an "escrow arrangement"(for the amount of the increase, payable, plainly, after theexpiration of the freeze) or "put his (the employer's) menon other jobs for a payroll period or two" (without any"problem," according to the circular, in "switch[ing] back"at the increased rate). Significantly enough, the secondsuggestion closely resembles the course Reiter attributes toRazee.Yet Razee's version would lead one to believe thatthere was practically no discussion at the September 22meeting of any problem of applying the Union's wage scaleto the Company's sheetmetal staff. I find this difficult tocredit.To be sure, Razee claims that the Company asserted itsintention to discharge the strikers because of picketingWashington" regarding the wage problem,thus suggestingsome priordiscussion aboutthe matter. 142DECISIONSOF NATIONALLABOR RELATIONS BOARD"trouble" (not elaborated) they gave the Company, and todismiss Hughes because of deficiencies in his performance;and the implication of this, and the arrangement to replacethose terminated with men from the hiring hall at thecontract scale, is that there was no need to discuss theimpact of the wage freeze on the strikers or Hughes. Butone may reasonably doubt that a union would so readilyassent, as Razee's testimony indicates, to anemployer'sdesign to discharge strikers the union claims to represent,even if it could dispatch them to otherjobs, but more to thepoint, I am unable to accept Razee's claim to the effectthat the Company decided, of its own volition, during thenegotiations to discharge Hughes because of shortcomingsin his performance. The fact that Hughes had had 25 years'experience in the sheetmetal industry, and that he was theonly 1 of 12 sheetmetal department employees who workedduring the strike, carrying much of the burden of thedepartment's work during the period, detracts from theweight of Razee's claim. And it is a potent fact that Reiterand Stone said nothing to Hughes about any shortcomingsin his performance at the time of his dismissal, but, on thecontrary, that the reason given him at the time wassubstantially that which Reiter says Razee gave at theSeptember 22 meeting for requiring the discharge. What ismore, Reiter has firsthand knowledge of the reason why hedischarged Hughes, and under cross-examination by theUnion's counsel, he gave much the same reason, in essence,that he gave Hughes in discharging him, and did not acceptinterrogative suggestions to the effect that Hughes wasexcessively absent or that there "were other aspects of theemployer-employee relationship withMr.Hughes thatcaused you to terminate Mr. Hughes other than thisreference to this wage price thing." Especially bearing inmind that the reason given by Reiter in his testimony iscontrary to the Company's interest, I find that reason morecredible thanRazee's self-serving disclaimer of anyresponsibility for the discharge.13In sum, I do not credit Razee's disclaimer, and, instead,crediting Reiter's version of what was said regarding the13 1 reach that conclusion notwithstanding testimony by some formeremployees purportedly quoting Stone or Reiter as expressing some otherreason or reasons for the dismissal than that given by Reiter in histestimony Thus Robert Mendenhall quotes Stone as saying on a "social"occasion about 2 months after the discharge that Hughes was dischargedbecause he was "undependable," and because the management hadsuspected that he had given the strikersjobsite addresses so that these couldbe picketedAnother former employee, Robert Watt,quotes Reiter assaying during the strike that he wished "to get rid of" all the sheetmetalworkers, and as stating after the discharge that he had discharged Hughesbecause he had given strikers jobsite addresses A third, Robert Baietto,testified that shortly after the execution of the contract, Reiter told him thatafter signing the agreement he decided to discharge Hughes because he"wasn't worth $800 an hour" and his "vote (9) was no good " And anotherformer employee, William Baietto, quotes Reiter as saying shortly beforethe strike ended that the Company intended to discharge Hughes becausehis work was deficient, he was absent "half the time," and was "drinking "In contrast to these extra-judicial statements, Reiter's testimony regardingthedischarge reason is a firsthand account by the very person whodischarged Hughes That explanation, which, by the way, is consistent witha pretrial affidavit (G C Exh 8) given by Reiter to the General Counselsome 3 months before the hearing in this proceeding, is, in my view, a morereliableaccount of the reason for the dismissal than the statementsattributed by others to him or Stone, and I have made correspondingfindings11 In view of the findings made above regarding the condition and itspurpose, as reflected in Reiter's credited testimony, I see no need totermination of sheetmetal employees at the September 22meeting, I find that the Union, on that occasion, as aconditionof the Company'sbecominga party to themaster contract,insisted on the discharge of all sheetmetalworkers then in the Company's employ, and their replace-ment by others to be referred from the Union's hiring hall,offering to dispatch those replaced to other jobs from thehall; that an aim of the condition was to staff theCompany's sheetmetal department with employees whocould be hired at the applicable contract wage rates, whichwere higher than the then frozen rates previously paidsheetmetal workers by the Company; that the Company,after becoming a signatory party to the master contract,complied with the condition by discharging Hughes, thentheCompany's only sheetmetal worker; and that theUnion caused the discharge by means of the condition.14The discharge of Hughes for the reason given him wouldnaturally tend to encourage membership in the Union, andI find that by discharging him for that reason the Companydiscriminated against him in violation of Section 8(a)(3) oftheAct, and interfered with, restrained, and coercedemployees in the exercise of rights guaranteed them bySection 7 of the Act, thereby violating Section 8(a)(1) ofthe statute; and that by causing the discharge, theRespondent Union violated Section 8(b)(2) of the Act, andrestrained and coerced employees in the exercise of rightsguaranteed them by said Section 7, thus violating Section8(b)(1)(A) of the Act.15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Company and Respon-dent Union set forth in section III, above, occurring inconnection with the operations of the Respondent Compa-ny, described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesdetermine whether the Union, aware at the September 22 meeting thatHughes was then the only sheetmetal employee actually at work for theCompany,had the additional aim of bringing about his discharge becausehe had worked during the strike, and I thus dispense with a recital andanalysis of evidence bearing on a claim by the General Counsel to thateffectMuch of that evidence consists of conflicting versions of what tookplaceafterthe discharge between Hughes and one or another of the Union'srepresentatives in connection with efforts by Hughes to obtain workthrough the Union's hiring hall It may be noted in that regard that thecomplaint does not allege discriminatory treatment of Hughes at the hiringhall, although his charge against the Union contains an express allegation tothat effect Presumably, its omission from the complaint was intentional Inany case, it would neither add to. nor detract from, the remedyrecommended below to decide whether Hughes' nonparticipation in thestrike was a factor in his discharge15 I find no merit in a position b) the Union in its brief (p 28) to theeffect that as a precondition of a finding of unlawful discrimination againstHughes there must be proof that "the discrimination was deliberatelydesigned to encourage membership in the union " As the Supreme Courthas pointed out, "specific evidence of intent to encourage or discourageunion membership is not an indispensable element of proof of violation of§§ 8(a)(3)Thus an employer's protestation that he did not intend toencourage or discourage must be unavailing where a natural consequence ofhis action was such encouragement or discouragement"Radio Officers'Union v N L R B.347 U S 17, 44-45 SeealsoAmericanShip Building Cov NLRB,380US 300,340 AUSTIN & WOLFE REFRIGERATION143burdening and obstructing commerce and the free flow ofcommerce.On the basis of the foregoing findings of fact, and of theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.The Union is, and has been at all times material tothe issues; a labor organization within the meaning ofSection 2(5) of the Act.2.The Company is, and has been at all material times,an employer within the meaning of Section 2(2) of the Act.3.By discriminating against Jack B. Hughes, as foundabove, the Company has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the said Companyhas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.By causing the Company to discriminate againstJack B Hughes in violation of Section 8(a)(3) of the Act, asfound above, the Union has engaged in unfair laborpractices within the meaning of Section 8(b)(2) of the Act.6.By restraining and coercing employees in theexercise of rights guaranteed them by Section 7 of the Act,as found above, the Union has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.7.The aforesaid violations are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Company has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, and that the Union has engaged in unfair laborpractices in violation of Section 8(b)(1)(A) and (2) of theAct, I shall recommend that they cease and desist fromtheir respective unfair labor practices, and take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Company discriminatorily dis-charged Jack B. Hughes on September 22, 1971, inviolation of Section 8(a)(1) and (3) of the Act, and that theUnion caused such discrimination, thereby violatingSection 8(b)(1)(A) and (2) of the Act, I shall recommendthat the Company offer the said Jack B. Hughes immediateand full reinstatement to his former or a substantiallyequivalent job, without prejudice to his seniority and otherrights and privileges; that the Company and the Union,jointly and severally, make the said Jack B. Hughes wholefor any loss of pay he has suffered, by reason of suchdiscrimination, by payment to him of a sum of moneyequal to the amount of wages he would have earned, butfor such discrimination, between the date such discrimina-tion began, as found above, and March 2, 1972, the date onwhich the Company received a copy of the letter from theUnion to Jack B. Hughes, stating that the Union had noobjection to his reinstatement by the Company, togetherwith interest on said sum at the rate of 6 percent perannum; 16 that, in addition, the Company make Jack B.Hughes whole for any loss of pay he suffered, or maysuffer, by reason of such discrimination, by payment tohim of a sum of money equal to the amount of wages hewould have earned, but for such discrimination, betweenMarch 2, 1972, and the date of a proper offer ofreinstatement to him, as aforesaid, together with interest onsuch sum at the rate of 6 percent per annum; and that theloss of pay and interest be computed in accordance withthe formula and method prescribed by the Board in F. WWoolworth Company,90 NLRB 289, andIsis Plumbing andHeating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended: i7ORDERA.Austin& Wolfe Refrigeration, Air Conditioningand Heating, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Encouraging or discouraging membership of anyemployee in Sheet Metal Workers International Associa-tion,Local No. 359, or any other labor organization, bydischarging, or otherwise denying employment to, anyemployee, or in any other manner discriminating againstany employee with respect to such employees' hire, tenureof employment, or any term or condition of employment.(b) In any like or related manner interfering with,restraining, or coercing any employee in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative actions which I findwill effectuate the policies of the Act:(a)Offer Jack B. Hughes immediate and full reinstate-ment to his former job or, if that no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority or other rights and privileges, and jointly andseverally with the said Union, and individually, make thesaid Jack B. Hughes whole as provided in the sectionentitled "The Remedy."(b)Preserveuntilcompliancewithany order forreinstatement and backpay ihade by the Board in thisproceeding is effectuated and, upon request, make availa-ble to the said Board and its agents, for examination andcopying,allpayroll records, social security paymentrecords, timecards, personnel records and reports, and anyother records that are relevant to a determination of anyright of reinstatement, and of the amount of backpay due,under such order.16On February22, 1972,the Union,after the filing of the charge againstit,attempted,but was unable,to reach Hughes,who was then on one of itsout-of-work lists, to dispatch him to a job with some employer other thanthe Company That effort did not toll the Union's backpay liability, sinceHughes was entitled to reinstatement by the Company, and the Union hadnot yet notified the Company that it had no objection to his reemployment11 In the event no exceptions are filed,as provided by Sec 102 46 of theBoard's Rules and Regulations,the findings,conclusions,recommendationsand recommended Order herein, shall, as provided in Sec 102 48 of the saidRules and Regulations,be adoptedby theBoard and become its findings,conclusions,and order,and all objections thereto shall be deemed waivedfor all purposes 144DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Post at the Company's place of business in Phoenix,Arizona, copies of the attached notice marked "AppendixA." Copies of said notice, to be furnished by the RegionalDirector for Region 28, shall, after being duly signed by anauthorized representative of the Company, be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places there where notices to employees arecustomarily posted. Reasonable steps shall be taken by thesaid Company to insure that said notice is not covered,altered, or defaced, by any other material.18(d) Notify the said Regional Director, in writing, within20 days from the date of receipt of a copy of this Decision,what steps the Respondent Company has taken to complytherewith.193.SheetMetalWorkers InternationalAssociation,LocalNo. 359, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing, or attempting to cause, Austin & WolfeRefrigeration,AirConditioning& Heating, Inc., todischarge, or otherwise deny employment to, any employ-ee,or in any other manner to discriminate against anyemployee in regard to his hire, tenure of employment, orany term or condition of employment.(b) In any like or related manner restraining or coercingany employee in the exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative actions which I findwill effectuate the policies of the Act:(a) Jointly and severally with Austin & Wolfe Refrigera-tion,Air Conditioning & Heating, Inc., make Jack B.Hughes whole as provided in the section entitled "TheRemedy."(b) Post at its usual membership meeting place, copies ofthe attached notice marked "Appendix B." Copies of saidnotice, to be furnished by the Regional Director for Region28,shall,afterbeing signed by a duly authorizedrepresentative of the said Union, be posted by it immedi-ately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including places where notices to members arecustomarily posted. Reasonable steps shall be taken by thesaid Union to insure that said posted notice is not altered,defaced, or covered by any other material.20(c)Forthwith mail copies of the said notice marked"Appendix B" to the said Regional Director, after saidcopies have been signed as provided above, for posting byAustin& Wolfe Refrigeration, Air Conditioning &Heating, Inc., if it so agrees, at the places where saidCompany is required to post copies of the notice marked"Appendix A," as provided above.(d) Notify the said Regional Director, in writing, within20 days from the date of receipt of a copy of this Decision,what steps the said Respondent Union has taken to complytherewith.2118 In the event that the Board's order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "19 In the eventthat this recommended Order.is adopted by the Board,after exceptions have been filed, Par I(2)(d) of such recommended Ordershall be modified to read "Notify the Regional Director for Region 28, inwriting,within 20 days from the date of this Order, what steps theRespondent Company has taken to comply therewith "20 In the event that the Board's order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board -21 In the event that this recommended Order is adopted by the Board.after exceptions have been filed, par B2(d) of such recommended Ordershall be modified to read "Notify the said Regional Director, in writing,within 20 days from the date of this order, what steps the RespondentUnion has taken to comply therewith "APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT discharge or otherwise discriminateagainst any employee because such employee exercisesany of such rights.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise of anyof the said rights.The National Labor Relations Board has found thatwe discriminated against Jack B. Hughes by discharg-ing him in violation of the National Labor RelationsAct, and has ordered us to offer him immediatereinstatement, and to reimburse him for any loss of paythat he has suffered, or may suffer, by reason of suchdiscrimination, together with interest thereon as pro-vided in the Board's order.WE WILL comply with the Board's order.AUSTIN & WOLFEREFRIGERATION, AIRCONDITIONING & HEATING,INC.(Employer)DatedBy(Representative)(Title)We will immediately notify the said Jack B. Hughes, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application, after AUSTIN & WOLFEREFRIGERATIONdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 7011 Federal Building andU.S. Courthouse P O. Box 2146, 500 Gold Avenue, SW.,Albuquerque,New Mexico 87101, Telephone 505-843-2555.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Sheet Metal Workers InternationalAssociation, Local No. 359, and employees of Austin &Wolfe Refrigeration, Air Conditioning & Heating, Inc.After a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violated theNational Labor Relations Act, and has ordered us to postthis notice.The Act gives employees the following rights:To engage in self-organizationTo form, join or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT cause, or attempt to cause, Austin &Wolfe Refrigeration, Air Conditioning & Heating, Inc.,or any other employer, to discriminate against any145employee, by discharge or otherwise, because suchemployee exercises any of such rights.WE WILL NOT, in any like or related manner restrainor coerce employees in the exercise of any of the saidrights.The National Labor Relations Board has found thatwe caused Austin & Wolfe Refrigeration, Air Condi-tioning & Heating, Inc., to discriminate against Jack BHughes by discharging him in violation of the NationalLabor Relations Act, and has ordered us, jointly andseverallywithAustin& Wolfe Refrigeration, AirConditioning & Heating, Inc., to reimburse him for anyloss of pay he suffered by reason of such discrimina-tion, together with interest as provided in the Board'sorder, between the date of the discharge and March 2,1972, the date on which we notified Austin & WolfeRefrigeration,Air Conditioning &Heating,Inc., thatwe have no objections to his reinstatement to hisformer job.We have no objections to the employment of Jack B.Hughes by Austin & Wolfe Refrigeration, Air Condi-tioning&Heating, Inc.WE WILL comply with the Board's order.SHEETMETAL WORKERSINTERNATIONALASSOCIATION,LOCAL No. 359(Labor Organization)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 7011 Federal Building andU.S. Courthouse P.O. Box 2146, 500 Gold Avenue, SW.,Albuquerque,NewMexico 87101,Telephone 505-843-2555.